Citation Nr: 0908586	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-16 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent 
for right knee cartilage replacement for osteochondritis 
dissecans.

2.	Entitlement to an initial rating higher than 10 percent 
for a scar, right knee, status-post cartilage replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to 
October 2003.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for status-post right knee 
cartilage replacement for osteochondritis dissecans, and for 
a scar status-post cartilage replacement, with a 10 percent 
rating for each, effective November 1, 2003. The Veteran 
appealed from the initial assigned disability ratings. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals the initial rating for a disability, VA must 
consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection).

The April 2005 Statement of the Case (SOC) issued to the 
Veteran listed the additional claim for service connection 
for right wrist and hand pain. However, in his May 2005 VA 
Form 9 (Substantive Appeal) the Veteran limited the scope of 
the appeal to the present claims involving his service-
connected right knee disorder.


FINDINGS OF FACT

1. The Veteran's status-post right knee cartilage replacement 
is not characterized by dislocation of the semilunar 
cartilage, with frequent joint locking, pain and effusion, or 
more than slight limitation of motion. 

2. The Veteran's right knee scar, following right knee 
cartilage replacement, has been evaluated at the maximum 10 
percent level under Diagnostic Code 7804 for a superficial 
and painful scar. The scar does not meet the minimum 
requirements for an increased evaluation based on surface 
area, or upon limitation of function.



CONCLUSIONS OF LAW

1.	The criteria for an initial rating higher than 10 
percent for right knee cartilage replacement for 
osteochondritis dissecans based on removal of the semilunar 
cartilage are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.71, 4.71a, Diagnostic 
Code 5259 (2008).

2.	Resolving reasonable doubt in the Veteran's favor, the 
criteria for a separate 10 percent rating as of December 28, 
2006, for right knee cartilage replacement, based on 
degenerative arthritis, are met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5003 (2008).

3.	The criteria for an initial rating higher than 10 
percent for a scar, right knee, status-post cartilage 
replacement, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
7801-7805 (effective prior to and since October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). 

The Veteran is appealing the initial ratings assigned 
following the RO's November 2003 rating decision that granted 
entitlement to service connection for right knee cartilage 
replacement due to osteochondritis dissecans, and an 
associated post-surgical scar. Where a claim for service 
connection has been substantiated and an initial rating and 
effective date assigned, the filing of a NOD with the RO's 
decision as to the assigned disability rating does not 
trigger additional 38 U.S.C.A. § 5103(a) notice. See Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007) (In general observing 
that veteran must demonstrate prejudice from alleged VA 
failures to notify). There is therefore no requirement that 
the RO have apprised the Veteran of the requirements of the 
VCAA as pertaining to these claims. In any event, the Veteran 
has been provided the April 2005 Statement of the Case (SOC) 
and later Supplemental SOCs (SSOCs) which cited to the 
applicable law and regulations. 

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining extensive 
clinical records from a military hospital at which he 
underwent treatment post-service. The Veteran has also 
undergone VA examinations. See 38 C.F.R. § 4.1 (for purpose 
of application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). The Veteran has provided several statements in 
support of his claims. While he initially requested a hearing 
before a Decision Review Officer (DRO), he did not appear on 
the scheduled hearing dates, and an Informal Hearing 
Conference was held in lieu of the requested proceeding. The 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.
Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his or her disability over time. See Fenderson, 12 
Vet. App. at 125-26.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.





Right Knee Orthopedic Impairment

Based on relevant medical findings, there is no basis for 
increased compensation for impairment to the right knee 
cartilage. However, the Board is granting a separate 10 
percent rating in light of evidence of degenerative arthritis 
with limitation of motion. 

The RO's November 2003 rating decision on appeal granted 
service connection and assigned an initial 10 percent 
disability rating for status-post right knee cartilage 
replacement, under 38 C.F.R. § 4.71a, Diagnostic Code 5259. 
That diagnostic code provides for the assignment of a single 
10 percent rating for removal of the semilunar cartilage, 
symptomatic.

The Board has also considered the provisions for evaluating 
degenerative arthritis at 38 C.F.R. § 4.71, Diagnostic Code 
5003. Under this criteria, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned. A 20 percent rating 
is assigned where the above is present but with occasional 
incapacitating exacerbations.

38 C.F.R. § 4.71a, Diagnostic Code 5260 pertains to 
limitation of leg flexion, and provides for a noncompensable 
rating when flexion is limited to 60 degrees. A 10 percent 
rating requires flexion limited to 45 degrees; a 20 percent 
rating requires flexion limited to 30 degrees; and the 
highest available 30 percent rating requires flexion limited 
to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II. 
 
Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 

Apart from Diagnostic Code 5259 under which the Veteran's 
right knee disability is currently rated, Diagnostic Code 
5258 provides for assignment of a 20 percent rating for 
dislocation of the semilunar cartilage, with frequent 
episodes of "locking," pain and effusion into the joint. 

Also applicable in this case, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) the Court held that service connection 
for distinct disabilities resulting from the same injury 
could be established so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 
Inquiry must therefore be undertaken to ascertain whether 
there exists any non-overlapping symptoms of the disorder in 
question which would result in separate disability ratings.

The Veteran underwent a VA general medical examination in 
July 2003. On orthopedic evaluation he indicated a continued 
right knee problem, and having been on a permanent 
restriction from running since a cartilage replacement 
surgery in 2001. The Veteran had a slightly antalgic gait. He 
did not require the use of an assistive device, and described 
no real change in terms of strength or coordination, although 
speed had definitely been reduced. Range of motion was 
flexion to 130 degrees, extension 0 degrees with discomfort 
at full flexion. There was no ligamentous instability, soft 
tissue swelling, point tenderness, or joint effusion. The 
impression was of status-post cartilage replacement secondary 
to osteochondritis dissecans of the right knee with mild to 
moderate functional impairment. 

In his September 2004 NOD with the initial rating assigned 
for his service-connected right knee disorder, the Veteran 
described having difficulties with full extension of the leg, 
and if sitting or standing for long periods of time 
difficulty with getting circulation moving to the right knee. 
He stated he still had numbness from the surgery to repair 
cartilage and the knee was tender to the touch at times. 

A November 2005 multi-planar MRI of the right knee from the 
Madigan Army Medical Center indicated tricompartment 
degenerative changes with osteophyte formation. The ligaments 
were intact, and there was no discrete meniscal tear, or 
joint effusion. The muscles about the knee demonstrated 
normal signal characteristics. The impression was findings 
consistent with semimembranosus bursitis, and post-surgical 
changes to the knee.

The report of a December 2006 x-ray evaluation of the right 
knee completed at a private clinic notes that multiple views 
of the right knee revealed mild-to-moderate degenerative 
arthritic change throughout the knee and patella. A few bone 
anchors were present in the medial condyle of the distal 
right femur reflecting a prior surgery. No fracture, 
dislocation or other significant abnormality was observed.  
The impression was mild degenerative joint disease of the 
right knee and patella, and evidence of a prior surgery.

On a December 2006 VA orthopedic examination the Veteran 
described right knee stiffness and swelling after prolonged 
non-use, joint locking, and diminished endurance. He would 
have pain located at below the right patella near the joint 
line for about 2 hours daily. The knee had gradually gotten 
worse during physical activities. He stated his condition did 
not cause incapacitation. Objectively, leg length from the 
anterior superior iliac spine to the medial malleolus was 89-
cm on each side. Examination of the feet did not reveal any 
signs of abnormal weight bearing. The right knee showed signs 
of tenderness and guarding of movement. There was mild 
tenderness below the right knee cap, and some guarding during 
the ligament testing. There were signs of crepitus. Range of 
motion was flexion to 115 degrees, with pain that began at 
110 degrees. Joint function was additionally limited after 
repetitive use by pain, though not further limited by 
fatigue, weakness, lack of endurance or incoordination. The 
anterior and posterior cruciate ligament stability test, and 
medial and lateral collateral ligament stability test were 
within normal limits. The medial and lateral meniscus test of 
the right knee was within normal limits. A right knee x-ray 
showed degenerative arthritic changes, and multiple views 
revealed mild-to-moderate degenerative arthritic change 
throughout the knee and patella.  

The VA examiner indicated that for the established diagnosis 
of osteochondritis dissecans of the right knee with cartilage 
replacement, the diagnosis was changed to degenerative joint 
disease, right knee. The reasoning for the revised diagnosis 
was provided as subjective history of surgery to replace 
cartilage, pain with use of knee and limited range of motion, 
some guarding, tenderness, and a surgical scar, with  x-ray 
changes of degenerative joint disease.

In view of the above, when applying the criteria which the RO 
has undertaken to use thus far of Diagnostic Code 5259, for 
removal of the semilunar cartilage, a 10 percent rating 
represents the maximum assignable evaluation. The remaining 
potentially applicable criteria for impairment to the 
cartilage is Diagnostic Code 5258, which permits assignment 
of a 20 percent rating, however, at no point does the medical 
evidence suggest dislocation of the semilunar cartilage, or 
for that matter frequent episodes of joint locking and other 
relevant symptomatology.
Notably, a November 2005 MRI study revealed no discrete 
meniscal tear or joint effusion, and the knee ligaments were 
intact. VA examination findings from both July 2003 and 
December 2006 reflect similar results. Consequently, the 
impairment to knee cartilage does not provide a basis itself 
for an increased rating.

The Board has further considered orthopedic impairment in 
reviewing right knee disorder symptoms, to the extent 
manifesting in limitation of motion. The range of motion test 
results obtained on the July 2003 examination constituted at 
or near normal knee mobility. During the examination the 
Veteran described discomfort present only on full knee 
flexion. On the subsequent study from December 2006, the 
measurement of knee flexion was 115 degrees. The VA examiner 
indicated that knee flexion was further limited on repetitive 
motion testing to 110 degrees, and in so doing accounted for 
the effect of functional loss. DeLuca v. Brown, supra; 38 
C.F.R. §§ 4.40, 4.45. While this is a definitive decrease in 
range of motion it does not correspond to a compensable 
rating under either Diagnostic Codes 5260 or 5261, for 
limitation of leg flexion and extension, respectively. A 10 
percent rating nonetheless is assignable under 38 C.F.R. § 
4.71, Diagnostic Code 5003 for degenerative arthritis, given 
evidence of noncompensable limitation of motion, and December 
2006 VA examination x-ray findings of mild-to-moderate 
degenerative changes throughout the knee and patella. Hence, 
the Board is granting a separate 10 percent rating under 
Diagnostic Code 5003 for the Veteran's right knee disorder, 
as of the December 28, 2006 date of examination.  

The basis for this increase in compensation having been 
identified, the additional relevant rating criteria for knee 
disorders does not warrant any higher evaluation. Considering 
Diagnostic Code 5257, the Veteran does not manifest lateral 
instability or knee subluxation. On the most recent 
examination, the ligament testing results were consistently 
normal, and a medial and lateral meniscus test was also 
within normal limits.

Accordingly, while the current 10 percent evaluation based on 
removal of the semilunar cartilage will remain in effect, a 
separate 10 percent rating for right knee degenerative 
arthritis is granted, effective from December 28, 2006.

Right Knee Scar

The Veteran's scar, right knee, status-post cartilage 
replacement, is rated 10 percent disabling under 38 C.F.R. § 
4.118, Diagnostic Code 7804, for a superficial and painful 
scar.

The applicable rating criteria has undergone revision during 
the pendency of this claim. Under the criteria effective 
August 30, 2002, Diagnostic Code 7801 provides that scars 
other than on the head, face, or neck, that are deep or that 
cause limited motion, and cover an area of at least 6 square 
inches (39 square cm.) warrant a compensable evaluation. 
Under Diagnostic Code 7802, scars other than on the head, 
face, or neck, that are superficial and do not cause limited 
motion, and cover an area of at least 144 square inches (929 
square cm.) warrant a compensable evaluation. 
 
The revised version of Diagnostic Code 7803 provides that a 
scar that is superficial and unstable warrants the assignment 
of a maximum 10 percent rating. Under Diagnostic Code 7804, a 
scar that is superficial and painful on examination warrants 
the assignment of a 10 percent rating. Also, Diagnostic Code 
7805 provides that other scars (not otherwise considered 
under the rating schedule) are to be rated on the basis of 
limitation of function of the affected part. 
Effective October 23, 2008, VA revised the criteria for the 
evaluation of scars.         73 Fed. Reg. 54,710-12 (Sept. 
23, 2008). Under the most recent criteria, Diagnostic Code 
7801 provides for evaluating burn scars or scars due to other 
causes, not of the head, face, or neck, that are deep and 
nonlinear, according to the extent of their surface area. 
There are additional provisions which define the 
circumstances under which ratings are to be assigned for the 
presence of a service-connected scars that affect more than 
one extremity or area of the trunk. Diagnostic Code 7802 
provides for the evaluation of scars due to other causes, not 
of the head, face, or neck, that are superficial and 
nonlinear, again based upon surface area.
 
Diagnostic Code 7804 pertains to evaluation of scars that are 
unstable or painful, with the assignment of a 10 percent 
rating for one or two such scars, 20 percent rating for three 
or four scars, and 30 percent rating for five or more scars. 
Note 1 defines an unstable scar as one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Note 2 provides that where one or more scars are both 
unstable and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful scars. 
Note 3 states that scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an evaluation 
under 7804 when applicable.

Diagnostic Code 7805 applies to other scars (including linear 
scars) and other effects of scars evaluated under Diagnostic 
Codes 7800, 7801, 7802, and 
7804. A rating is to be assigned on the basis of any 
disabling effect(s) not considered in a rating provided under 
diagnostic codes 7800-04 under another appropriate diagnostic 
code. 

On the July 2003 examination inspection revealed a well-
healed, slightly tender   25-cm scar consistent with the 
described surgical procedure.

On his May 2005 VA Form 9, the Veteran contended that the 
scar around the patella region was tender to the touch and 
that in his view this was because the nerves had been severed 
during the right knee cartilage replacement.

The December 2006 VA examination noted there was a level scar 
present at the midline of the right leg, vertically oriented, 
centered over the patella measuring about 29-cm by 1-cm. 
There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypo- or hyperpigmentation, or abnormal 
texture. 

The applicable rating provisions do not provide for an 
evaluation in excess of 10 percent for the Veteran's right 
knee scar, status-post right knee cartilage replacement 
procedure. Under the provisions now in effect of Diagnostic 
Code 7804, the version from prior to October 23, 2008 
permitted a single 10 percent rating for a superficial and 
painful scar. The current version allows for a higher rating 
when there are two or more such scars, however, this is not 
the case here.

The Board has considered other relevant diagnostic codes for 
the evaluation of scars. Given the objective dimensions of 
the scar under evaluation as determined on VA examination, it 
does not meet the minimum surface area requirements for a 
compensable rating under Diagnostic Codes 7801 or 7802, 
including both initial and revised versions of the rating 
criteria. Under the previous Diagnostic Code 7803 (in effect 
before October 23, 2008) for a superficial and unstable scar, 
a 10 percent rating was the highest evaluation assignable. 
Also, Diagnostic Code 7805, for evaluating a scar due to 
functional limitation, has essentially remained the same 
under both versions of the rating criteria. The competent 
evidence does not establish any inherent functional 
limitation apart from tenderness of the scar area itself.
While the Veteran has described the possibility of some nerve 
damage that led to numbness of the scar and surrounding 
tissue, the December 2006 examination and continued clinical 
findings are absent observation of this problem, and the 
examination in particular appears to show an essentially 
asymptomatic scar.

Accordingly, a rating in excess of 10 percent for a scar, 
right knee, status-post cartilage replacement, for 
osteochondritis dissecans, is not warranted.







Conclusion

In addition to the provisions of the rating schedule, the 
Board has also considered various other provisions of Title 
38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran has not shown that his right knee disorder, 
status-post cartilage replacement, has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. He has 
described some functional impairment in his occupation which 
required standing for several hours each day, but has 
remained employed full-time. 

The Veteran's service-connected right knee disorder also has 
not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying higher initial 
ratings for a right knee disorder based on removal of the 
semilunar cartilage, and a post-surgical scar, but granting a 
separate 10 percent rating for degenerative arthritis, 
effective from December 28, 2006. To the extent any higher 
level of compensation is sought, the preponderance of the 
evidence is unfavorable, and hence the benefit-of-the-doubt 
doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

	(CONTINUED ON NEXT PAGE)









ORDER

A higher initial rating than 10 percent for right knee 
cartilage replacement for osteochondritis dissecans based on 
removal of the semilunar cartilage, is denied.

A separate 10 percent rating is granted for right knee 
degenerative arthritis, effective December 28, 2006.

A higher initial rating than 10 percent for a scar, right 
knee, status-post cartilage replacement, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


